Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 22-28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dan-Jumbo (US 8,524,356 B1) in view of Kuroki et al (US 2008/0160860 A1).
	With regards to claims 1, 25, and 31, Dan-Jumbo discloses a bonded patch forming a multi-layered structure comprising a laminate patch layer 32 formed from fibers impregnated with resin (first composite fiber layer), a composite structure 24 (second composite layer), and an adhesive layer 34 (bonding agent) which is depicted as forming first and second bond joints 44 and 46 (first and second bond areas) which are separated by a gap (Dan-Jumbo: Fig. 2; col. 3, line 59 through to column 4, line 1; col. 4, lines 19-29). The structure of Dan-Jumbo is considered to be a multi-layer composite structure since it has multiple layers of composite material (i.e., a combination of laminate patch layer 32 and composite structure 24). Dan-Jumbo discloses the gaps as capable of arresting debonding (i.e., the gaps are arranged to isolate dis-bonding of the first bond from propagating to the second bond) (Dan-Jumbo: col. 4, lines 38-41 and 46-54). However, based on the present disclosure, it is noted that such a property would naturally flow from the structure of Dan-Jumbo (i.e., a gap inherently isolates dis-bonding and prevents propagation of dis-bonding to at least some extent, as a gap does not contain a material which 
Although Dan-Jumbo discloses a bonding agent, Dan-Jumbo does not appear to expressly disclose the bonding agent as forming a fillet profile at interfacial regions between the first and second composite fiber layers.
Kuroki discloses an epoxy resin composition used to form laminated composites, the epoxy resin having improved mechanical properties and improved fluidity, such that fillets form during application (Kuroki: para. [0052], [0065], and [0073]). Kuroki teaches that resins which form fillets are generally known in the field of composites (Kuroki: para. [0006]). Kuroki notes several composites in the art which contain adhesives forming fillets, the fillets resulting in improved toughness and self-adhesiveness (Kuroki: para. [0006]). Furthermore, Kuroki is concerned with the formation of a lightweight, yet strong composite material for use in aircrafts, and in this way, Kuroki and Dan-Jumbo are considered analogous (Kuroki: para. [0009]). One of ordinary skill in the art would have found it obvious to have selected the adhesive composition of Kuroki for the adhesive of Dan-Jumbo, thereby resulting in a composite 
In addition, Dan-Jumbo teaches that other shapes may be selected for the composite fiber layers, and that the composite fiber layers need not be concentric (i.e., a non-concentric version of the fiber layers of Dan-Jumbo would be strip-shaped). Furthermore, the composite fiber layers are necessarily parallel to each other in that they extend flatly in a same planar direction (i.e., their normal vectors are parallel to each other). In other words, a length direction of the composite fiber layers have an angle of zero (i.e., the composite fiber layers as bonded, and therefore inclusive of their bonds, are rectilinear) (Dan-Jumbo: col. 8, lines 59-65).
	With regards to claim 2, it is first noted that dis-bonding is not positively recited in the claim. That is, the claimed structure does not include dis-bonding, but rather the claims only describe the functional properties of the composite (i.e., that dis-bonding would hypothetically occur at an interfacial region between the bonding agent and the first composite layer). Given that the structure of Dan-Jumbo is identical to the claimed structure, and further that Dan-Jumbo includes a gap, the structure of Dan-Jumbo would inherently isolate dis-bonding and prevent its propagation, wherein the dis-bonding comprises a separation at an interfacial region between the bonding agent and the first composite layer (See above discussion).
With regards to claim 4, first bond joint 44 is disclosed as wider than second bond joint 46 (i.e., the first and second bonds have unequal widths) (Dan-Jumbo: Fig. 2).
With regards to claim 5, the structure further comprises a bond joint 48 (third bond) separated by second bond joint 46 via a gap (Dan-Jumbo: Fig. 2; col. 3, line 59 through to col. 4, line 5).
With regards to claim 6, the gaps separating the bond joints 44, 46, and 48 are depicted as having separate widths (Dan-Jumbo: Fig. 2).

With regards to claim 9, each of the first and second bonds define a circular shape (Dan-Jumbo: Figs. 2 and 3).
With regards to claim 10, the structure of Dan-Jumbo is used in an aircraft structure, such as a skin for an aircraft (i.e., a component of an aerial vehicle) (Dan-Jumbo: col. 8, lines 30-34).
With regards to claim 21, it is noted that any gap necessarily has a width, and any bonded strip necessarily has a bond width. Therefore, the gap of Dan-Jumbo and Kuroki must have a gap width, and the first and second strips must each have a bond width.
With regards to claims 22-24, 27-28, 30, and 32, Dan-Jumbo teaches adjusting a gap width “g” relative to a bond width “w” in order to achieve a desired fracture toughness, peel, or shear property (Dan-Jumbo: col. 4, lines 43-62). The gap width “g” and bond width “w” are to be adjusted based on the desired fracture mode and materials in question. It is noted that Dan-Jumbo’s motivation is identical to the present specification, that is, the claimed gap width to bond width values are selected to enable delamination in a manner which does not result in fracture. As Dan-Jumbo provides the same motivation for optimization as the present specification, and Dan-Jumbo explicitly instructs a person of ordinary skill that gap width and bond width are result-effective variables in need of adjustment as desired, a person of ordinary skill in the art would have found optimization of the gap width and bond widths of Dan-Jumbo and Kuroki obvious. That Dan-Jumbo adjusts gap width and bond width for the 
With regards to claim 26, since the gap of Dan-Jumbo does not contain material, it must necessarily be free of bonding agent (see above discussion).

Response to Arguments
Applicant’s arguments with respect to the grounds of rejection under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been considered and are found persuasive. Applicant removes the unclear term “rectilinear”, and claim 21 has been cancelled. Therefore, the grounds of rejection under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been withdrawn.
The remainder of Applicant’s arguments have been fully considered, but they are not found persuasive.
Applicant argues that the claim does not recite “normal vectors”. While the Examiner agrees, the Examiner notes that the use of the language “normal vectors” was used in the discussion of the term “parallel”. It is noted that two layers which are said to be parallel are said to have parallel normal vectors. The Examiner was attempting to describe the ordinary meaning of the term parallel using precise mathematical language. That the composite layers of the claim are parallel to each other in a direction defined by their length does not mean that the composite layers need to be on the same plane as depicted in Figures 1a and 1b of the present drawings. In addition, that the layers of Dan-Jumbo are concentric does not preclude them being parallel. It is possible for layers to be both concentric and parallel. The layers of Dan-Jumbo are parallel in that they both occupy a common plane.
Applicant disputes the offices assertion that non-concentric fiber layers would be strip-shaped. Applicant argues that the Examiner is relying on inherency. This argument is not found persuasive as the Examiner is not relying on inherency, but rather, the explicit disclosure of Dan-Jumbo. If two layers are 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783